NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DAVID RODRIGUEZ,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-1812
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

David Rodriguez, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.